DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-2, 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2017-0025612A) in view of either Beydaghyan et al. (Thin Solid Films 516 (2008) 1646–1650) or Badilescu et al. (App. Spec.Vol 7 No 6, 1993, 749-752).
	As to claims 1 and 5, Kim et al. teaches a method for making an electrochromic device including a reducing electrochomic material with inserted cations, an electrolyte layer and an ion storage layer (Figures.)  Kim does not teach that the cation is inserted into the electrochromic layer before the other depositions.  Beydaghyan et al. teaches inserting a Li atom into a tungsten oxide for better transmission of color and control in pp 1648-1649. Badilescu et al. teaches inserting Li into molybdenum oxide for similar reasons on p 749.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim to include direct lithiation of the oxide as taught by the above references for better control and coloration.
	As to claim 2, a deposition process inserts the cations in both Beydaghyan (p 1648-1649) and Badilescu (p 749).
	As to claim 6, the large size mentioned in the Kim et al. abstract would necessitate a roll to roll apparatus and such is common in the art.  As to claims 7 and 9-11, in addition to what is discussed above, Kim et al. teaches these features  in its claims and paras 20 and 60).

Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as cited above in further view of Salot et al. (US 8697287).
The references above do not teach the particulars of the Li deposition process.  Salot teaches an Li deposition process with the same metal oxides that includes evaporative deposition or sputtering with the claimed parameters in col. 1 et seq. and the examples.  Therefore, it would have been obvious at the time of filing to modify the above references with the deposition parameters as claimed as Salot teaches the art recognized suitability and utility of such.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715